NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 19, 2020
                                  Decided May 20, 2020

                                          Before

                      JOEL M. FLAUM, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge

No. 19-3520

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Eastern District of Wisconsin.

       v.                                          No. 17-CR-27

JAMES R. KASTER,                                   William C. Griesbach,
     Defendant-Appellant.                          Judge.


                                        ORDER

        James Kaster pleaded guilty to aggravated identity theft, 18 U.S.C. § 1028A(a)(1),
and was sentenced to 24 months in prison followed by one year of supervised release.
Just a few months after his release from prison, he was found at casinos on multiple
occasions, in violation of the conditions of his release. After he admitted to those and
other violations, the district court revoked his release and sentenced him to nine
months’ reimprisonment. Kaster appeals, but his lawyer moves to withdraw from the
appeal, arguing that it is frivolous. See Anders v. California, 386 U.S. 738 (1967). Kaster
did not respond to counsel’s motion. See CIR. R. 51(b).
No. 19-3520                                                                            Page 2

        A defendant facing revocation of his supervised release has no constitutional
right to counsel if he concedes the alleged violations without asserting a substantial
argument against revocation or one that would be difficult to develop without counsel.
See Gagnon v. Scarpelli, 411 U.S. 778, 790–91 (1978); United States v. Wheeler, 814 F.3d 856,
857 (7th Cir. 2016). Nevertheless, our practice has been to apply the Anders framework
in the revocation context. Wheeler, 814 F.3d at 857. Counsel’s brief here explains the
nature of the case and addresses the potential issues that an appeal of this kind might
involve. Because the analysis appears thorough, we limit our review to those issues.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Just months after Kaster’s release from prison, his probation officer filed a report
asserting that Kaster had violated his conditions of supervised release by patronizing a
casino, attempting to sell his prescription medication there, harassing casino patrons,
trespassing on a casino’s property, and lying to his probation officer. At a revocation
hearing, the district court added new conditions of supervision rather than revoking
Kaster’s release. One month later, however, Kaster’s probation officer filed another
report based on seven new violations, several of which were related to casinos. At a
second hearing, Kaster acknowledged his failure to comply with the conditions of his
release but explained that he needed help for his gambling addiction, which he could
not get in prison. The court was not persuaded, noting that Kaster had already been
given ample opportunity to comply with the terms. The court revoked his supervised
release and sentenced him to nine months’ reimprisonment.

        First, counsel questions whether Kaster could argue that the district court abused
its discretion by revoking his supervised release. Counsel should not explore a possible
challenge to revocation in an Anders submission unless the client wants the revocation
set aside after being informed of the risks of doing so. United States v. Wheaton, 610 F.3d
389, 390 (7th Cir. 2010). It is unclear whether any consultation occurred here; regardless,
we would find such an argument to be frivolous because Kaster admitted the violations,
and the court complied with Federal Rule of Criminal Procedure 32.1. See 18 U.S.C.
§ 3583(e); U.S.S.G. § 7B1.3(a)(2); see also United States v. Tatum, 760 F.3d 696, 697 (7th Cir.
2014).

       Next, counsel contemplates whether Kaster could raise any non frivolous
challenge to the calculation of his reimprisonment range under the policy statements in
Chapter 7 of the Sentencing Guidelines. Without objection, the district court adopted
the probation officer’s calculation of a range of three to nine months (based on Grade C
No. 19-3520                                                                             Page 3

violations and a criminal-history category of I). See U.S.S.G. §§ 7B1.1(a)(3), 7B1.4.
Counsel finds no fault with these calculations, and we agree that any procedural
challenge would be frivolous.

        Finally, counsel considers but rightly rejects a challenge to the reasonableness of
the sentence. The nine-month term of reimprisonment was within the policy-statement
range, so we would presume it reasonable. See United States v. Jones, 774 F.3d 399, 404
(7th Cir. 2014). And the district court took into account the relevant 18 U.S.C. § 3553(a)
sentencing factors. See 18 U.S.C. § 3583(e). It considered the nature and circumstances of
the violations, id. § 3553(a)(1), noting that Kaster multiple times violated the conditions
of his release, which had been “imposed to try to keep [him] from engaging in the very
type of behavior . . . that first brought [him] before the court.” The court also considered
Kaster’s history and characteristics, id. at § 3553(a)(1), including his history of
defrauding others and his declining health. Highlighting the need for the sentence
imposed, id. § 3553(a)(2), the court further explained that reimprisonment was both
deserved punishment and necessary to deter Kaster, who had again violated the rules
of his supervision immediately after his first revocation hearing. Finally, the court
considered but rejected Kaster’s argument that he needed help for a gambling
addiction. See id. § 3553(a)(1). Given the court’s explanation, we would not find the term
of reimprisonment to be plainly unreasonable. See Jones, 774 F.3d at 404–05.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.